Order, Supreme Court, Bronx County (Cynthia S. Kern, J.), entered November 20, 2008, which denied the motion of defendants New York City Ambulette and Arkady Neyshtat for summary judgment dismissing the complaint as against them, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of said defendants dismissing the complaint as against them.
Plaintiff, a passenger in an ambulette owned by New York City Ambulette and driven by Arkady Neyshtat, seeks damages from defendants for injuries sustained in an accident when the ambulette was hit from behind by a van owned by defendant Das Trading Corp. and driven by defendant Wei Pan.
A rear-end collision with a stopped vehicle establishes a prima facie case of negligence on the part of the operator of the moving vehicle (see Mankiewicz v Excellent, 25 AD3d 591, 592 [2006]; Johnson v Phillips, 261 AD2d 269, 271 [1999]). Here, defendants New York City Ambulette and Neyshtat established their prima facie entitlement to judgment as a matter of law, by submitting evidence that Neyshtat was stopped in the left lane on the Brooklyn-Queens Expressway. Defendant Pan fails to raise an issue of fact in rebuttal. Concur—Andrias, J.P., Friedman, Buckley, Acosta and DeGrasse, JJ.